DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-9 objected to because of the following informalities:  “Method…” should be “The method…”. Appropriate correction is required.
Claim11 objected to because of the following informalities:  “Switching unit…” should be “The switching unit…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
an iteration of index k greater than or equal to 2; and the second set comprising the measurements acquired between the iterations N and N+M-1, N and M being integers greater than or equal to 1 ”. For examination purposes, the examiner will interpret the claims as best understood.
Since claims 2-11 depend from claim 1 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karrenbauer et al. (DE19504714, IDS) in view of Kruecker et al. (US 2011/0251607).
Regarding claim 1, Karrenbauer teaches method for detecting a state of a switching unit, the switching unit (see figure 1) comprising an element (fig. 1: a movable contact 4) that is movable between a first position and a second position (see figure 1), the method comprising the following steps, for an iteration of index k greater than or equal to 2: 
a) acquiring at least one measurement indicative of a displacement of the movable element (4) between the first position and the second position on the iteration index k, (see par. [0051-0057]); 
b) comparing at least the measurement acquired in the given iteration k with a first set of measurements acquired in the preceding iterations 1 to k-1, the first set comprising the measurements acquired between the iterations k-L and k-1, L being an integer greater than or equal to 1, (see par. [0053-0057]); 
c) generating a first alarm based on the comparison obtained in step b) to indicate that the switching unit is in an unavailable state, (see par. [0015] and [0051]); 
d) comparing at least the measurement acquired in the given iteration k with a second set of measurements acquired in the preceding iterations 1 to k-1, the second set comprising the measurements acquired between the iterations N and N+M-1, N and M being integers greater than or equal to 1, (see par. [0053-0057]); and 

However, Karrenbauer does not explicitly teach an iteration of index k greater than or equal to 2.
Kruecker teaches the center positions p.sub.k,i of N.sub.k individual ablations covering the PTV.sub.k where k is the iteration index. The value of N.sub.k is not a constant for all iterations but will usually decrease as the iterative treatment proceeds from step k=0 through step k=1, 2 or more, (see par. [0027]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kruecker in to the method of Karrenbauer in order to provide an iteration of index k greater than or equal to 2.
Regarding claim 5, furthermore Karrenbauer discloses method, wherein the first alarm and/or the second alarm are generated when the comparisons obtained in step b) and/or in step d) are greater than a threshold value, (see par. [0051-0052]).
Regarding claim 8, furthermore Karrenbauer discloses method, comprising an additional step: f) memorizing the iteration measurement of index k acquired in step a), (see par. [0053]; In order to detect the changes in the state variable over time, the measured angles of rotation are stored in the evaluation unit 50 and compared with one another by subtracting measured angles of rotation from one another).
Regarding claim 9, furthermore Karrenbauer discloses method, wherein the acquired measurement corresponds to a real-condition transition of a switching module 
Regarding claim 10, furthermore Karrenbauer discloses switching unit implementing the method according to claim 1, (see par. [0001]; the invention relates to a method and a device for detecting and monitoring a parameter variable of a circuit breaker).
Regarding claim 11, furthermore Karrenbauer discloses switching unit, wherein the movable element is a main rotary lever, (see par. [0001]; the invention relates to a method and a device for detecting and monitoring a parameter variable of a circuit breaker, which contains a spring energy drive with an opening spring and an opening spring, which drives a cam disc rotatable about an axis by means of a lever mechanism when the circuit breaker is switched on a drive shaft acts, with which a movable switching contact of the circuit breaker is connected via a linkage).       
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karrenbauer et al. (DE19504714, IDS) in view of Kruecker et al. (US 2011/0251607) and further in view of Wechselberger et al. (US 2016/0018254).
	Regarding claim 2, the combination of Karrenbauer and Kruecker teach method, but Karrenbauer and Kruecker do not explicitly teach wherein the comparison obtained in step b) is performed by application of the Chauvenet criterion.

It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Wechselberger in to the method of Karrenbauer and Kruecker in order to performing a standard statistical test for outliers (e.g., Chauvenet's Criterion).
5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Karrenbauer et al. (DE19504714, IDS) in view of Kruecker et al. (US 2011/0251607) and further in view of Kunz et al. (DE19604203, IDS).
Regarding claim 6, the combination of Karrenbauer and Kruecker teach method, but Karrenbauer and Kruecker do not explicitly teach wherein the measurement corresponds to a range of rotation lying between 20% and 80% of a displacement travel of the movable element between the first position and the second position.
Kunz teaches to determine the gradient, two points of the course of movement are picked out and the area in between is used for the measurement: 1. Point = separation of the arcing contacts 2. Point = the distance 20% to 30% before the end of the switching operation, (see page 2, lines 59-72).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kunz in to the method of Karrenbauer and Kruecker in order to determine the gradient, two points of 
Regarding claim 7, the combination of Karrenbauer and Kruecker teach method, but Karrenbauer and Kruecker do not explicitly teach wherein the measurement is equal to the duration of the displacement of the movable element between two intermediate positions lying between the open position and the closed position.
Kunz teaches the measurement is equal to the duration of the displacement of the movable element between two intermediate positions lying between the open position and the closed position, (see page 2, lines 59-72).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kunz in to the method of Karrenbauer and Kruecker in order to determine the gradient, two points of the course of movement are picked out and the area in between is used for the measurement.
Allowable Subject Matter
Claim 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LY/Examiner, Art Unit 2836

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836